Citation Nr: 18100343
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 16-00 127
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	3
 
ORDER
New and material evidence having been received, the claim for service connection for frostbite of the bilateral hands and feet is reopened; the appeal is granted to this extent only. 
FINDINGS OF FACT
1.  The Veteran did not appeal a September 2009 rating decision that denied service connection for frostbite of the bilateral hands and feet; thus, that decision became final.
2.  The evidence associated with the claims file subsequent to the September 2009 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veterans service connection claim for frostbite of the bilateral hands and feet.

CONCLUSIONS OF LAW
1.  The September 2009 rating decision, which denied the Veterans claim of entitlement to service connection for frostbite of the bilateral hands and feet, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for frostbite of the bilateral hands and feet.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active military service from July 1947 to January 1969. 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2018.  A transcript of the hearing has been associated with the claims file.
New and Material Evidence
As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is new and material. 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In September 2009, the RO stated that the claim for the residuals of frostbite of the hands, fingers, feet, and toes was denied in an October 2004 rating decision because there was no evidence of residuals of frostbite of the hands, fingers, feet, and toes in the Veterans service treatment records or in his current VA outpatient treatment records.  There was still no evidence relating to these unestablished facts at the time of the September 2009 rating decision.  The Veteran was notified of the decision that same month.  He did not file a notice of disagreement within one year of notice of that decision, and no new and material evidence was received within one year of notice of that decision.  As such, the September 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 136768 (Fed. Cir. 2011).
Since the final September 2009 RO decision, at the February 2018 hearing, the Veteran attested that he did not have adequate clothes to combat the negative 40 degrees Fahrenheit weather conditions while in service in Korea.  As such, the Veteran testified that he sustained frostbite on his nose, bilateral ears, bilateral hands, and bilateral feet.  The Veteran reported that although there were aid stations, there were no hospitals in which he could have sought treatment.  
This evidence is new and material evidence because it was not of record at the time of the final RO decision in September 2009.  The Veterans testimony relates to an unestablished fact necessary to substantiate the claim for service connection for frostbite of the bilateral hands and feet, as it indicates the Veteran might have had frostbite during service.  The Board finds this evidence would trigger VAs duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for the residuals of frostbite.  See Shade, 24 Vet. App. 110.  Accordingly, new and material evidence has been received, and the claim for entitlement to service connection for frostbite of the bilateral hands and feet is reopened.
REMANDED ISSUES
Entitlement to service connection for frostbite of the bilateral ears; entitlement to service connection for frostbite of the bilateral hands and feet (also claimed as frostbite of the fingers and toes); and entitlement to service connection for frostbite of the nose are remanded for additional development.
A review of the service treatment records shows the Veteran was noted to have normal ears, normal nose, and normal lower and upper extremities with no skin diseases.  See August 1968 retirement report of medical examination.
In an August 2005 statement, a private doctor opined that the chronic burning and stinging sensations in the Veterans bilateral feet is directly related to the frostbite sustained in 1950. 
Based on the evidence that the Veteran was exposed to cold temperatures during service and might have a current disability associated with such exposure, the Board finds that the Veteran should be afforded a VA examination.  
The matters are REMANDED for the following action:
1.  Schedule a VA examination from an appropriate examiner.  The claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report.
After examining the Veteran and reviewing the claims file, the examiner must provide a diagnosis for the Veterans alleged frostbite of the nose, bilateral ears, bilateral hands (to include bilateral fingers), and bilateral feet (to include bilateral toes).
The examiner should then determine if it is at least as likely as not (a fifty percent probability or greater) that any diagnosed disability of the nose, ears, hands, and feet had its onset in service or is otherwise related to service.  In rendering this opinion, the examiner must specifically discuss the Veterans contentions about being exposed to cold weather while serving in Korea in the 1950s and the August 2005 private medical opinion. 
A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  
2.  Thereafter, readjudicate the Veterans claims based on the new evidence of record.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

 
S. HENEKS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	P. Noh, Associate Counsel  

